Opinion
Per Curiam.
The substance of the complaint herein is that the defendant Spencer accused the plaintiff’s husband, the other defendant, of the crime of embezzlement, and caused his arrest without a warrant on that charge; that while under compulsion of arrest the husband agreed with Spencer to give the latter a note for $1,700 and secure the same by the signature of the plaintiff and their mortgage upon their homestead all upon the illegal agreement of Spencer not to prosecute the husband for the alleged crime; that the charge and the corrupt agreement were concealed from the plaintiff by Spencer and the husband, the latter of whom, with Spencer’s knowledge and contrivance, fraudulently represented to her that the note and mortgage were being executed for a present loan of money which the husband was obtaining from'Spencer for the purpose of engaging in business on his own account; and that in that manner only was her signature obtained. Subsequent discovery by the plaintiff of the alleged fraud is alleged, and the plaintiff prays for cancellation of the note and mortgage. Issues were formed, and the Circuit Court heard the cause, entering a decree dismissing the suit, from which the plaintiff appealed.
Meanwhile Spencer instituted suit to foreclose the mortgage, and now the plaintiff in this suit to cancel that indenture moves this court to enjoin the prosecu*181tion of the foreclosure suit on the ground that it will result in the extinction of the subject of this suit whereby the jurisdiction of this court over the rem in question will be ousted. If the pendency of the present suit is a proper basis for resisting the prosecution of the foreclosure suit by injunction, it might be used there under the plea of lis pendens. If it is no obstacle to that suit, the way is open there to urge the alleged fraud to defeat the note and mortgage as against this plaintiff. At any rate, no cause is presented here calling for the extraordinary remedy of injunction at the hands of this court. We do not intimate what value the situation has for either party in the foreclosure suit. All we decide is that injunction out of this court will not lie on the case made under the motion.
It is therefore denied. Motion Denied.